     Case: 1:18-cv-02353-DAP Doc #: 26 Filed: 12/04/18 1 of 2. PageID #: 128



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

EVIN KING,                                   )       CASE NO. 1:18-cv-02353
                                             )
       Plaintiff,                            )       JUDGE DAN AARON POLSTER
                                             )
v.                                           )       DEFENDANT CITY OF
                                             )       CLEVELAND’S SECOND MOTION
ROBERT MATUSZNY, et al.,                     )       FOR LEAVE TO PLEAD OR
                                             )       OTHERWISE RESPOND TO
       Defendants.                           )       PLAINTIFF’S COMPLAINT

       Defendant City of Cleveland, by and through undersigned counsel, respectfully moves

this Court for a fourteen day extension of time until December 20, 2018, to answer or respond to

Plaintiff’s Complaint. This is Defendant’s second request for an extension of time, and its

response to Plaintiff’s Complaint is currently due on December 6, 2018.

       Defendant needs additional time to investigate the numerous claims and allegations

asserted in Plaintiff’s Complaint, research potential defenses, and file an appropriate response.

As such, this request is submitted in good faith and not for purposes of delay.

       Accordingly, Defendant respectfully requests an extension of time up to and including

December 20, 2018, to file a response to Plaintiff’s Complaint.

                                             Respectfully submitted,

                                             BARBARA A. LANGHENRY (0038838)
                                             Director of Law

                                         By: s/Janeane R. Cappara
                                             WILLIAM M. MENZALORA (0061136)
                                             Chief Assistant Director of Law
                                             JANEANE R. CAPPARA (0072031)
                                             Assistant Director of Law
                                             MICHAEL J. PIKE (0074063)
                                             Assistant Director of Law
                                             City of Cleveland, Department of Law
                                             601 Lakeside Avenue, Room 106
                                             Cleveland, Ohio 44114
                                             Tel: (216) 664-2800
                                             Fax: (216) 664-2663
      Case: 1:18-cv-02353-DAP Doc #: 26 Filed: 12/04/18 2 of 2. PageID #: 129



                                               Email: wmenzalora@city.cleveland.oh.us
                                               Email: jcappara@city.cleveland.oh.us
                                               Email: mpike@city.cleveland.oh.us

                                               Attorneys for Defendant City of Cleveland


                                 CERTIFICATE OF SERVICE

       The undersigned certifies the above document was filed electronically this 4th day of

December, 2018. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. Parties may access the filing through the Court's filing system.


                                               s/Janeane R. Cappara
                                               JANEANE R. CAPPARA




                                                  2
